 




EXHIBIT 10.2

FIRST AMENDMENT TO LICENSE AGREEMENT

This First Amendment to License Agreement (“First Amendment”), is entered on
January 5, 2017, by and among RAW ENERGY MATERIALS, CORP., a Florida corporation
(“Licensor” or “Raw Energy”) and ROCKSTAR ACQUISITIONS, LLC, a Florida limited
liability company, (“Licensee” or “Rockstar Acquisitions”). [Each is a “Party”
and together are the “Parties.” All initially capitalized terms used in this
First Amendment shall have the same meanings ascribed to them in the License
Agreement.]

RECITALS

A.

Raw Energy, as Licensor, and Rockstar Acquisitions, as Licensee, entered into
that certain License Agreement having an effective date of December 11, 2016
(“License Agreement”).  Raw Materials Corp, a Florida corporation (“Raw
Materials”), joined in and consented in writing to certain terms and provisions
in the License Agreement that applied to Raw Materials.




B.

Licensee has requested Licensor to expand the Licensed Territory under the
License Agreement and Licensor is agreeable to do so, subject to the terms and
conditions stated below.

In consideration of the mutual promises and covenants set forth in this First
Amendment and other good and valuable consideration, the receipt and sufficiency
of such consideration are acknowledged, the Parties agree to the following terms
and conditions.

Notwithstanding anything to the contrary in the License Agreement, the following
terms and conditions shall immediately apply and govern the Parties:  

1.

Raw Energy, no later than February 6, 2017, shall transfer and assign all of its
rights, title, interests, duties, responsibilities, privileges, benefits and
obligations, as “Licensor” under the License Agreement, to a Don Smith owned and
controlled legal entity who shall totally accept that transfer and assignment in
all respects, by an assignment to be executed by those two legal entities.  Upon
full execution of that assignment, (a) the term “Licensor” under the Licensee
Agreement and the First Amendment shall only mean and refer to that particular
Don Smith owned and controlled legal entity specifically named as the assignee
in that assignment and (b) Raw Energy will then be totally relieved of all
liabilities, responsibilities, duties, obligations and performance under the
Licensee Agreement and the First Amendment.  




2.

Licensee, as partial consideration for Licensor’s agreement to expand the
Licensed Territory under the License Agreement, shall pay the amount of $500,000
to Licensor on January 6, 2017, by wire transfer, as a fully non-refundable fee
for the Option (defined below).  Upon Licensor’s receipt of the Option fee, The
Licensed Territory shall mean the state of Florida, the Caribbean Islands
(excluding Cuba), and Peru (collectively the “Initial Licensed Territory”),
together with the continental United States, subject to the terms and conditions
contained in the License Agreement, as modified by the First Amendment.




3.

Licensee shall have until July 1, 2018 to commence its business operations for
the sale of the Licensed Products in the Licensed Territory (“Option”).  For
purposes of this First Amendment, “commencement of Licensee’s business
operations” shall mean that Licensee, at its own expense, will have sufficient
production capabilities in effect to supply Licensed Products within a 750 mile
radius (“Zone”) in the Licensed Territory, by the full-time and continuous
operation, and in strict compliance with all applicable laws and regulations, of
(a) a manufacturing plant (“Plant”) within the Zone that produces the Licensed
Products for sale within the Zone or (b) a distribution/warehouse center
(“Center”) within the Zone so that Licensee can timely ship and deliver, from
the Center, complete





1




--------------------------------------------------------------------------------

 




customer orders of finished Licensed Products within the Zone no later than 3
business days after Licensee’s date of receipt of a purchase order from a
customer of Licensee in that Zone.  For purposes of this First Amendment,
“production capabilities” shall include either a Plant or Center within a Zone,
plus all capital, inventory of raw materials and other components, labeling and
packaging, staffing, machinery and equipment, in sufficient size and quantity
equal to or more than what a best business practice in that industry possess, to
manufacture (in the case of a Plant) or distribute (in the case of a Center) a
sufficient quantity of finished Licensed Products to meet its customer orders in
that Zone and which meet or exceed all applicable laws, regulations and quality
control standards.  If Licensee does not commence its business operations within
a Zone, as more fully described above, by July 1, 2018, then the non-Zoned
territories within the Licensed Territory shall automatically be excluded and
removed from the Licensed Territory on that date, but the non-Zoned territories
would then be subject to Licensee’s right of first refusal as described in
paragraph 2 of the License Agreement.  




4.

Licensor shall be entitled to receive four percent (4%) of the total gross sales
of Licensee’s business operations within a Zone, for so long as Licensee sells
the Licensed Products within that Zone.  Licensee shall pay these payments to
Licensor no later than thirty (30) calendar days following the end of each
calendar quarter of Licensee’s business operations.




5.

The First Amendment shall be binding upon and shall inure to the benefit of the
legal representatives, successors and assigns of Licensor and the legal
representatives, successors and permitted assigns of Licensee.  Except as
modified by the First Amendment, the License Agreement remains in full force and
effect.  In the event of any conflict between this First Amendment and the
License Agreement, the former shall control.




LICENSOR:




RAW ENERGY MATERIALS, CORP. a Florida corporation




By: /s/ Donald R. Smith




Name:

Donald R. Smith




Title:

President




LICENSEE:




ROCKSTAR ACQUISITIONS, LLC, a Florida limited liability company




By: /s/ Edward A. Cespedes




Name:

Edward A. Cespedes




Title:

Managing Member




By: /s/ Vincent L. Celentano




Name:

Vincent L. Celentano




Title:

Managing Member





2


